Citation Nr: 0023600	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain with arthritic changes, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected duodenal ulcer with hiatal hernia, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
November 1967.  

This appeal arises from an October 1995 rating decision of 
the Roanoke, Virginia, regional office (RO) which denied 
increased evaluations of the veteran's service connected 
lumbosacral strain with arthritic changes and duodenal ulcer 
with hiatal hernia, each evaluated as 10 percent disabling.  
The notice of disagreement was received in July 1996.  The 
statement of the case was issued in September 1996.  The 
veteran's substantive appeal was received in November 1996.

The appeal also stems from a December 1996 rating decision 
that denied entitlement to a permanent and total rating for 
purposes of non-service-connected disability pension.  The 
notice of disagreement as to that issue was received in 
December 1996.  The statement of the case was issued in 
December 1996.  The veteran's substantive appeal was received 
in January 1997.


REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78.  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The appellant in the instant case has therefore stated well-
grounded claims for increased evaluations of his service-
connected lumbosacral strain with arthritic changes and 
duodenal ulcer with hiatal hernia, and for a permanent and 
total rating for pension purposes.  Thus, VA is obligated to 
assist his in the development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

A review of the evidence of record discloses that the veteran 
may be in receipt of Social Security Administration (SSA) 
disability benefits.  Specifically, in a letter received in 
June 1996, the veteran, through his attorney, indicated that 
he was pursuing a claim for SSA disability benefits.  He 
asked that VA send copies of his medical records to SSA.  
While the RO complied with said request, there is no evidence 
that the RO sought to obtain a copy of any decision granting 
or denying Social Security disability benefits to the 
veteran, or the medical records used in rendering that 
determination.

The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents relied upon.  See Baker v. West, 
11 Vet.App. 163 (1998) and Hayes v. Brown, 9 Vet.App. 67 
(1996).  Further, the Court recently concluded, in the case 
of Tetro v. West, 13 Vet.App. 404 (2000), that VA must obtain 
relevant SSA records.  Moreover, the Court again reiterated 
this principle in Simmons v. West, 13 Vet.App. 501 (2000), 
explaining that VA is "better suited" than a veteran to 
obtain this evidence.  Id. at 508.  Accordingly, the 
veteran's SSA records must be obtained in connection with his 
increased-rating claims, as well as his claim for a permanent 
and total rating for pension purposes.

The Board of Veterans' Appeals (Board) also observes that the 
veteran's claims folder does not appear to have been present 
during his September 1995 orthopedic and gastrointestinal 
evaluations.  The examiner reported that he had "no medical 
reports and no c-file."  He stated that he would need to 
review the claims folder in order to provide further detailed 
information regarding the veteran's condition.  There is no 
indication that such a review was subsequently accomplished.  
The development of facts includes a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  The 
veteran should therefore be afforded additional VA orthopedic 
and gastrointestinal examinations to determine the severity 
of his service-connected disabilities.  In so doing, his 
claims folder must be made available to the examiners for 
review prior to the examinations.

Further, neither the September 1995 orthopedic examination 
nor the October 1996 general medical examination was adequate 
for the purpose of evaluating the veteran's low back 
disability.  The Court has stated that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Wisch v. 
Brown, 8 Vet.App. 139 (1995) (a medical examination must 
specifically address pertinent issues and the silence of an 
examiner cannot be relied on as evidence against a claim); 
see also Massey v. Brown, 7 Vet.App. 204 (1994).  In the 
instant case, the Board observes that the aforementioned 
examinations did not adequately evaluate the veteran's 
complaints of pain on movement and use, as required by DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Therein, the Court held 
that, in evaluating a service-connected disability involving 
a joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based upon a greater limitation of motion due 
to pain on use, including use during flare-ups.  These 
factors must be considered when the veteran's service-
connected lumbosacral strain is evaluated.

The veteran also asserts that he suffers from multiple 
disabilities, including a chronic skin rash, hypertension, 
and psychiatric problems, and that he is unable to maintain 
employment as a result of those disabilities.  He has applied 
for a non-service-connected pension based on permanent and 
total disability, pursuant to 38 U.S.C.A. § 1521 (West 1991).  
Eligibility depends upon meeting two tests: service during a 
period of war, and permanent and total disability.  The 
veteran may show permanent and total disability in one of two 
ways:  (1) he is unemployable as a result of a lifetime 
disability (unemployability standard), or (2) the lifetime 
disability is one that would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (average person standard).  
38 U.S.C.A. § 1502(a) (West 1991).  Further, in making these 
determinations, the RO must also apply the percentage 
standards of 38 C.F.R. § 4.17, i.e., the "objective" 
standard, and consider entitlement to extra-schedular 
evaluations under 38 C.F.R. § 3.321(b)(2), i.e., the 
"subjective" standard.  See Brown v. Derwinski, 2 Vet.App. 
444 (1992).

The Court has further held that "[b]efore a total and 
permanent disability rating can be awarded, an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability."  Roberts v. Derwinski, 2 Vet.App. 387, 390 
(1992).  In the present case, the RO has not evaluated each 
and every disability as is required by law.  Further 
development is therefore required.

In this regard, a review of the claims file discloses that, 
on the veteran's most recent VA examination, his clinical 
history was remarkable for a history of duodenal ulcer with a 
repaired hiatal hernia, lumbosacral strain, degenerative disc 
disease of the cervical spine, seborrheic dermatitis, 
hypertension, left ventricular hypertrophy, and alcoholism.  
However, contemporaneous VA inpatient treatment records also 
show diagnoses of major depression and hepatitis C.  The 
veteran was in fact hospitalized during this period due to 
suicidal ideation.  These additional problems should have 
been examined in determining the veteran's entitlement to a 
permanent and total disability evaluation for pension 
purposes.  The veteran has not received an examination for 
these disabilities, and he must be examined, with definite 
diagnoses rendered.  Thereafter, the RO should take 
appropriate action to assign a percentage rating to any 
disabilities found.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in this regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

Finally, as noted above, VA has a duty to assist a claimant 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  As this matter is, in part, being returned for 
additional examinations, the RO should obtain the veteran's 
current medical records pertaining to the treatment of his 
service-connected and non-service-connected disabilities.

Under the circumstances described above, additional 
development is considered necessary.  Therefore, this case is 
Remanded to the RO for the following development:

1.  The RO should obtain the names and addresses 
of all medical care providers from whom the 
veteran has received treatment since August 1995, 
to include treatment of his service-connected low 
back and gastrointestinal disabilities.  After 
securing the necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should obtain the veteran's complete 
inpatient and outpatient treatment records from 
the Salem VA Medical Center (VAMC), the Mountain 
Home VAMC, and any other identified VA medical 
facility since August 1995.  Once obtained, all 
records must be associated with the claims 
folder.

3.  The RO should also obtain copies of any 
administrative decision and underlying medical 
records relied upon in evaluating the veteran's 
claim for Social Security Administration 
benefits, and associate these records with the 
claims folder.

4.  After the above development has been 
completed, the veteran should be afforded VA 
general medical, psychiatric, orthopedic, 
gastrointestinal, and cardiology examinations.  
The claims folder must be made available to the 
examiners for review prior to the examinations, 
to include a copy of this Remand decision.  Such 
tests as the examiners deem necessary should be 
performed.

a.  Special instructions for the general 
medical examiner:  The examiner should obtain 
a complete and detailed medical history of 
the veteran, through a review of treatment 
records as well as from the veteran 
personally.  The examiner should indicate any 
and all disabilities and complaints made by 
the veteran.  All findings must be responsive 
to the appropriate rating criteria.  In 
particular, any findings of hepatitis C and 
seborrheic dermatitis should be described in 
detail.  If any additional special 
examinations are needed to evaluate any of 
these disabilities, the examinations should 
be ordered.

The examiner should comment upon the effects 
of the disabilities upon the veteran's 
ordinary activity and on how they impair him 
functionally.  The examiner should also be 
asked to render an opinion as to what effect 
the disabilities found have on the veteran's 
ability to work, and state whether any 
disabling condition is susceptible to 
improvement through appropriate treatment.  
The factors upon which the opinions are based 
must be set forth.

b.  Special instructions for the psychiatric 
examiner:  In conjunction with the 
examination, the examiner should review the 
claims folder and the revised criteria for 
rating psychiatric disabilities, together 
with the criteria in effect prior to November 
7, 1996.  While a percentage rating is not 
for assignment by the physician, he/she must 
address the factors enumerated in the 
criteria.

The examiner should determine the correct 
diagnosis of all current psychiatric 
disabilities.  The examiner should be asked 
to obtain a work history from the veteran, to 
include time lost from gainful employment due 
to the veteran's psychiatric disability(ies).  
The examiner should be asked to enter a 
complete multiaxial evaluation, including a 
score on the GAF scale on Axis V, along with 
an explanation of the significance of the 
assigned score.  The examiner should also be 
requested to state an opinion as to the 
degree of industrial inadaptability due to 
the veteran's psychiatric disability(ies).  
Social impairment, as it affects industrial 
adaptability, should be discussed.  If 
gainful employment is precluded due to the 
psychiatric disability(ies), it should be so 
indicated.  

c.  Special instructions for the orthopedic 
examiner:  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

I.  The examiner should describe the 
complaints and findings associated 
with all orthopedic disabilities 
noted by the veteran, to include 
those pertaining to his cervical and 
lumbar spine.  If warranted, the 
examiner should state whether there 
are any findings of malunion, 
nonunion, ankylosis, instability, or 
loss of range of motion. 

II.  The examiner should be asked to 
state the ranges of motion of all 
joints affected by disability.  
Moreover, the examiner should state 
the normal ranges of motion of each 
such joint.

III.  The examiner should be asked 
to determine whether there is 
weakened movement, excess 
fatigability, or incoordination 
attributable to any of the 
disabilities; and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.

IV.  The examiner should be asked to 
express an opinion on whether pain 
in any joint affected by disability 
could significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

V.  The examiner should describe 
what types of employment activity 
would be limited because of the 
veteran's disabilities, and whether 
or not sedentary employment would be 
feasible.

d.  Special instructions for the 
gastrointestinal examiner: The examiner 
should provide the answers/findings indicated 
below to each question or instruction posed.  
If the examiner finds that it is not feasible 
to answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

I.  The examiner should obtain a 
complete medical history from the 
veteran.  Specifically, the examiner 
should indicate whether the veteran 
currently has symptoms of pain, 
hematemesis, melena, or vomiting 
attributable to the service-
connected disability.  The frequency 
of any vomiting should be recorded.  
The examiner should also state the 
current treatment used by the 
veteran to alleviate the symptoms of 
his service-connected duodenal ulcer 
with hiatal hernia, and the degree 
of relief experienced from said 
treatment.

II.  The examiner should state 
whether the veteran has experienced 
a material weight loss due to his 
service-connected condition, and, if 
so, whether the weight loss has 
caused a definite impairment of 
health.

III.  The examiner should determine 
whether the veteran is anemic due to 
his service-connected disability.

IV.  The examiner should be asked to 
give an opinion as to whether any 
symptom combination of the veteran's 
service-connected disability, 
standing alone, would be productive 
of a mild, moderate, moderately 
severe, or severe impairment of 
health.

V.  The examiner should describe the 
effects of the veteran's duodenal 
ulcer with hiatal hernia on his 
ability to be gainfully employed.

e.  Special instructions for the cardiology 
examiner:  The examiner should determine the 
presence and severity of any cardiovascular 
disorder, including hypertension.  In 
conjunction with the examination, the 
examiner must review the claims folder and 
the revised criteria for rating 
cardiovascular disorders, together with the 
criteria in effect prior to January 12, 1998.  
The examiner should describe what types of 
employment activity would be limited because 
of the veteran's disabilities and whether or 
not sedentary employment would be feasible.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

6.  When the above development has been 
completed, the case should be reviewed by the RO.  
The RO should furnish the veteran and 
representative a supplemental statement of the 
case (SSOC).  The RO should insure that the 
criteria for all disabilities are cited.  If the 
veteran does not appear for the examinations 
requested, the SSOC should contain the provisions 
of 38 C.F.R. § 3.655 and a discussion of the 
applicability of this regulation to his case.  

If the veteran does appear for the requested 
examinations, the SSOC should include a 
recitation of the percentage rating for each 
diagnosed disability, which cites the appropriate 
diagnostic codes and provides a discussion of 
their applicability to the veteran's disabilities 
and which discusses the application of the two 
standards (average person and unemployability 
under 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 4.15, 
and 4.17) by which a permanent and total 
disability rating for pension purposes may be 
assigned.  Again, in evaluating each of the 
disabilities, consideration should be given to 
entitlement to an extra-schedular evaluation 
under 38 C.F.R. 3.321(b)(2).  If any rating 
criteria have changed during the pendency of the 
claim (for example, psychiatric and 
cardiovascular disabilities), both the old and 
revised regulations must be considered, and the 
criteria most favorable to the veteran applied.  
A reasonable opportunity to respond to the SSOC 
should be provided.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to obtain additional 
medical evidence.  No inference should be drawn from the 
Remand regarding the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


